I concur in the judgment and in the views expressed in the opinion. The only possible ground for the contention that the juror was biased or prejudiced was his testimony relative to his feelings in regard to damage suits. He was a client of one of plaintiff's attorneys, did not know the parties, so far as appears had not heard or read of the case, and knew nothing about it. He gave some testimony tending to show that he had "some sort of prejudice" against not only actions for damages for alleged libels, but against any kind of damage suits. His answers to questions indicated that he believed that such actions were often unwarranted by the facts and "of the same character as speculations." While some of his expressions might be construed as indicating such a state of mind as would render him an unfair juror, taking the whole of his testimony into consideration, I cannot say that the judge of the court below, who saw the juror and heard him testify, was not warranted in finding that his feeling in regard to damage suits was not of such a nature and extent as to interfere at all with the proper discharge of his duties as a juror.